DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,258,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 27-36 and 38-46 are allowed.
With respect to independent claim 27, the prior art does not disclose, in the claimed environment, an enteral feeding device comprising a lipase bonded to one or more particles in a chamber, wherein the particles are configured to transition from a dry configuration to a wet configuration when exposed to a nutritional formula.  The Margolin reference is believed to be the closest prior art for the reasons expressed in the previous office action.  Although Margolin discloses an enteral feeding device, Margolin does not expressly state that the enteral feeding device is configured to prepare a nutritional formula using particles that transition from a dry state (0.1% to 5% moisture) to a wet state while swelling less than 15%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799